                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS
                                         (Central Division)




    In re
                                                             Chapter 11
    ARKLOW LIMITED PARTNERSHIP,1
                                                             Case No. 20-40523-CJP
                             Debtor
                                                             Jointly Administered


             NOTICE OF RESCHEDULED SECTION 341 MEETING OF CREDITORS

            YOU ARE HEREBY NOTIFIED that the section 341 meeting of creditors for the above-
captioned cases, scheduled for June 9, 2020 at 3:00 p.m., has been re-scheduled to June 23, 2020 at
2:00 p.m. and will be conducted by telephone conference. All parties must appear by phone at the
section 341 in accordance with the instructions below.
            Call-in Information:
                   Meeting Dial-in No: 877-218-1075
                   when prompted enter the
                   Participant Passcode: 7371957 followed by #
            For International Call information, please contact the Office of the United States Trustee at
202-590-8695.
                                                    ARKLOW LIMITED PARTNERSHIP, THE
                                                    INTERNATIONAL GOLF CLUB, LLC, and
                                                    WEALYN, LLC,
                                                    By their proposed counsel,


                                                    /s/ D. Ethan Jeffery
                                                    D. Ethan Jeffery (BBO #631941)
                                                    MURPHY & KING, Professional Corporation
                                                    One Beacon Street
                                                    Boston, MA 02108-3107
                                                    Tel: (617) 423-0400
                                                    EJeffery@murphyking.com
DATED: June 4, 2020

1
  The debtors in these jointly administered cases, along with the last four digits of each debtor’s federal tax
identification number, are as follows: Arklow Limited Partnership (9883), The International Golf Club, LLC (9792)
and Wealyn, LLC (9883).


780852
